UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2017 [ ]Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number333-214469 BITMIS CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 98-1310024 IRS Employer Identification Number 8748 Primary Standard Industrial Classification Code Number Unit No. 5784, 152 Chartered Square Building, 212/19, Bangkok, Thailand 10500 Tel. (702) 605-0123 Email: bitmiscorp@gmail.com (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes (X) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ( ) Large accelerated filer ( ) Non-accelerated filer ( ) Smaller reporting company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ( ) No (X) State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:5,000,000 common shares issued and outstanding as of March 31, Bitmis Corp. QUARTERLY REPORT ON FORM 10-Q Table of Contents Page PART I FINANCIAL INFORMATION: Item 1. Financial Statements (Unaudited) 3 Unaudited Balance Sheets as of March 31, 2017 and June 30, 2016 Unaudited Statement of Operations for the three and nine months ended March 31, 2017 4 5 Unaudited Statement of Cash Flows for the nine months ended March 31, 2017 6 Notes to the Unaudited Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II OTHER INFORMATION: Item 1. Legal Proceedings 14 Item 1A Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Securities Holders 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 2 PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements The accompanying interim financial statements of Bitmis Corp. (“the Company”, “we”, “us” or “our”), have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted principles have been condensed or omitted pursuant to such rules and regulations. The interim financial statements are condensed and should be read in conjunction with the company’s latest annual financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal adjustments considered necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. 3 BITMIS CORP. Balance sheets MARCH 31, 2017 (Unaudited) ASSETS March 31, 2017 June 30, 2016 Current Assets Cash and cash equivalents $ 2,699 $ 5,100 Total Current Assets 2,699 5,100 Fixed Assets Equipment, net $ 3,000 $ - Total Fixed Assets 3,000 - Total Assets $ 5,699 $ 5,100 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities Related Party Loans $ 2,041 $ 1,041 Total Current Liabilities 2,041 1,041 Total Liabilities $ 2,041 1,041 Stockholder’s Equity Common stock, par value $0.001; 75,000,000 shares authorized, 5,000,000 shares issued and outstanding 5,000 5,000 Retained (deficit) (1,342 ) (941 ) Total Stockholder’s Equity 3,658 4,059 Total Liabilities and Stockholder’s Equity $ 5,699 $ 5,100 See accompanying notes, which are an integral part of these financial statements 4 BITMIS CORP. Statements of operations NINE MONTHS ENDED MARCH 31, 2017 (Unaudited) Three months ended March 31, 2017 Nine months ended March 31, 2017 REVENUES $ 4,000 $ 7,500 Gross Profit 4,000 7,500 OPERATING EXPENSES General and Administrative Expenses 1,191 7,901 TOTAL OPERATING EXPENSES (1,191 ) (7,901 ) NET INCOME (LOSS) FROM OPERATIONS 2,809 (401 ) PROVISION FOR INCOME TAXES - - NET INCOME (LOSS) $ 2,809 $ (401 ) NET LOSS PER SHARE: BASIC AND DILUTED $ 0.00 $ (0.00 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED 5,000,000 5,000,000 See accompanying notes, which are an integral part of these financial statements 5 BITMIS CORP. Statement of cash flows NINE MONTHS ENDED MARCH 31, 2017 (Unaudited) Nine months ended March 31, 2017 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ (401 ) Adjustments to reconcile net loss to net cash (used in) operating activities - CASH FLOWS USED IN OPERATING ACTIVITIES (401 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment (3,000 ) CASH FLOWS USED IN INVESTING ACTIVITIES (3,000 ) CASH FLOWS FROM FINANCING ACTIVITIES Related Party Loans 1,000 CASH FLOWS PROVIDED BY FINANCING ACTIVITIES 1,000 NET DECREASE IN CASH (2,401 ) Cash, beginning of period 5,100 Cash, end of period $ 2,699 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - Income taxes paid $ - See accompanying notes, which are an integral part of these financial statements 6 BITMIS CORP. Notes to the unaudited financial statements MARCH 31, 2017 Note 1 – ORGANIZATION AND NATURE OF BUSINESS Bitmis Corp. (“the Company”, “we”, “us” or “our”) was incorporated in the State of Nevada on June 6, 2016. We just recently started our operations. We intend to commence operations in the business of consulting in Thailand. Our company plans to provide business consulting services entities and individuals in Thailand. We offer the following set of services: investment portfolio formation, crediting, tax planning, obtaining the certificate of the Board of Investment of Thailand (BOI), legal services. Our office location is Unit No. 5784, 152 Chartered Square Building, 212/19, 10500 Bangkok, Thailand. Note 2 – GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. The Company had $7,500 revenues as of March 31, 2017. The Company currently has loses and has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time.
